   Case 1:20-cv-01141-CRC Document 38-8 Filed 02/18/21 Page 1 of 17




                          EXHIBIT H


Grant v. Chapman Univ., Case No.: 30-2020- 01146699,
          Order (Cal. Super. Ct. Jan. 22, 2021)
             Case 1:20-cv-01141-CRC Document 38-8 Filed 02/18/21 Page 2 of 17
                                  SUPERIOR COURT OF CALIFORNIA,
                                      COUNTY OF ORANGE
                                     CIVIL COMPLEX CENTER
                                            MINUTE ORDER
DATE: 01/22/2021                    TIME: 09:00:00 AM              DEPT: CX104
JUDICIAL OFFICER PRESIDING: William Claster
CLERK: Gus Hernandez
REPORTER/ERM: (ACRPT) Jane Hong CSR# 11975
BAILIFF/COURT ATTENDANT: None

CASE NO: 30-2020-01146699-CU-BC-CXC CASE !NIT.DATE: 07/02/2020
CASE TITLE: Grant vs. Chapman University
CASE CATEGORY: Civil - Unlimited  CASE TYPE: Breach of Contract/Warranty

EVENT ID/DOCUMENT ID: 73409371
EVENT TYPE: Demurrer to Amended Complaint
MOVING PARTY: Chapman University
CAUSAL DOCUMENT/DATE FILED: Demurrer to Amended Complaint to First Amended Complaint,
11/16/2020

EVENT ID/DOCUMENT ID: 73409372
EVENT TYPE: Motion to Strike
MOVING PARTY: Chapman University
CAUSAL DOCUMENT/DATE FILED: Motion to Strike portions of 1st amended complaint, 11/16/2020

APPEARANCES
Cheryl Kenner, from Shegerian & Associates, lnc. 1 P,resent for Plaintiff(s) teleP.honically.
Holland and Knight by Kristina S. Azlin appearing Lelephonically for De'fendant
1)Defendant Chapman University's Demurrer to Plaintiffs Findlay Grant and Desmond Jackson's
First Amended Complaint

2)Defendant Chapman University's Motion to Strike Portions of Plaintiffs Findlay Grant and
Desmond Jackson's First Amended Complaint

Tentative Ruling posted on the Internet.

The Court hears oral argument and confirms the tentative ruling. The Court's ruling is attached hereto
and incorporated herein by reference.

The 02/02/2021 Status Conference remains on calendar.

Court orders moving party to give notice.




DATE: 01/22/2021                               MINUTE ORDER                                   Page 1
DEPT: CX104                                                                              Calendar No.
     Case 1:20-cv-01141-CRC Document 38-8 Filed 02/18/21 Page 3 of 17
GRANT v. CHAPMAN UNIVERSITY XX-XXXXXXX

                          DEMURRER



The Court rules as follows with respect to Defendant Chapman University's
demurrer to the first amended complaint (FAC) of plaintiffs Findlay Grant and
Desmond Jackson:



   1. The demurrer is OVERRULED as to the first cause of action (breach of
      contract).



   2. The demurrer is SUSTAINED WITH LEAVE TO AMEND as to the second and
      fourth causes of action (unjust enrichment and UCL).



   3. The demurrer is SUSTAINED WITHOUT LEAVE TO AMEND as to the third
      cause of action (conversion).



Plaintiffs shall have until February 19, 2021 to file a second amended complaint.
The Court notes that neither the Declaration of Glenn M. Pfeiffer (with roughly
1,250 pages of exhibits) nor Plaintiffs' supplement of trial court authorities (with
roughly 300 pages of exhibits) is internally tabbed as required by CRC 3.1110(f)(4).
The parties are ordered to follow this requirement in future filings.



EVIDENTIARV MATTERS



Chapman seeks judicial notice of numerous documents attached to the Costanzo
and Pfeiffer Declarations. Plaintiffs do not oppose Chapman's request.

Upon review of the declarations, it appears to the Court that the documents
attached to the Costanzo Declaration are all orders, proclamations, etc. of federal,
state or local governments. The Court therefore GRANTS judicial notice of these

                                                                      Ruling Page 1
      Case 1:20-cv-01141-CRC Document 38-8 Filed 02/18/21 Page 4 of 17
GRANT v. CHAPMAN UNIVERSITY XX-XXXXXXX


documents. (Evid. Code§ 452(c).)



The documents attached to the Pfeiffer Declaration are another story. Exhibits A-
F to the Pfeiffer Declaration are as follows:



   A. Chapman's 2019-20 undergraduate catalog (Grant is an undergraduate
      student)
   B. Chapman's 2019-20 graduate catalog (Jackson is a graduate student)
   C. Chapman's Tuition and Fee Master Payment Contract, as executed by Grant
   D. Chapman's Tuition and Fee Master Payment Contract, as executed by
      Jackson
   E. Chapman's March 11, 2020 notice of transition to on line instruction
   F. Chapman's April 8, 2020 notice explaining what charges would (and would
      not) be refunded as a result of the transition to on line instruction



 In its request for judicial notice, Chapman argues without citation to authority
that notice of the first four documents is proper under the "incorporation by
reference doctrine" because these documents, which are mentioned in the
complaint, are "critical to Plaintiffs' breach of contract claims." (ROA 48, at p. 5.)
To the Court's knowledge, California law does not recognize incorporation by
reference as a basis for judicial notice. In Fremont Indemnity Co. v. Fremont
General Corp. (2007) 148 Cal.App.4th 97, the Court of Appeal found the trial court
committed reversible error when it took judicial notice of a contract that was
mentioned in, but not attached to, a complaint. There, as here, the defendant
argued notice was proper because "consideration of the [contract] was essential
to a proper understanding of the allegations of the complaint." (Id., at p. 113.)
Fremont Indemnity explains that "[a]lthough the existence of a document may be
judicially noticeable, the truth of statements contained in the document and its
proper interpretation are not subject to judicial notice if those matters are
reasonably disputable." (Ibid. [emphasis original].)



Here, the terms of the parties' contracts are in dispute. Plaintiffs allege the

                                                                        Ruling Page 2
        Case 1:20-cv-01141-CRC Document 38-8 Filed 02/18/21 Page 5 of 17
GRANT v. CHAPMAN UNIVERSITY XX-XXXXXXX


course catalogs contained representations about in-person instruction, while
Chapman denies the same. Chapman seeks notice of the contract documents to
establish that its interpretation of the parties' contracts is correct. Under
Fremont Indemnity, this is improper. Accordingly, notice of exhibits A-D to the
Pfeiffer declaration is DENIED.



Similarly, Chapman seeks notice of exhibits E-F for the truth of the matters
asserted therein, not their existence. The Court therefore DENIES notice of
exhibits E-F.



GROUNDS FOR RULING




As set forth in more detail in the FAC, in response to the COVID-19 pandemic,
Chapman closed campus facilities and transitioned all classes to online-only
instruction in March 2020. Plaintiffs allege that when they paid tuition and facility
fees to Chapman for the winter and spring 2020 terms, they did so pursuant to a
contract providing for in-person instruction and access to campus facilities. On
behalf of a putative class of Chapman students, plaintiffs allege that Chapman's
closure of campus and transition to on line instruction violated the law by, among
other things, breaching their enrollment contracts.



   I.      Standard of Review



In evaluating a demurrer, the Court is guided by long-settled rules. The Court
"treat[s] the demurrer as admitting all material facts properly pleaded, but not
contentions, deductions or conclusions of fact or law." (Serrano v. Priest (1971) 5
Cal.3d 584, 591.) "The complaint must be construed liberally by drawing
reasonable inferences from the facts pleaded." (Rodas v. Spiegel (2001) 87
Cal.App.4th 513, 517.) "Further, [the Court] gives the complaint a reasonable
interpretation, reading it as a whole and its parts in their context." (Blank v.

                                                                       Ruling Page 3
         Case 1:20-cv-01141-CRC Document 38-8 Filed 02/18/21 Page 6 of 17
GRANT v. CHAPMAN UNIVERSITY XX-XXXXXXX


Kirwan (1985) 39 Cal.3d 311, 318.) "To survive a demurrer, the complaint need
only allege facts sufficient to state a cause of action; each evidentiary fact that
might eventually form part of the plaintiff's proof need not be alleged." (C.A. v.
William S. Hart Union High School Dist. (2012) 53 Cal.4th 861, 872.)



   II.        Analysis



         A.      Educational Malpractice


Before addressing the merits of individual causes of action, Chapman argues that
no matter how plaintiffs caption their claims, this case sounds in "educational
malpractice." Generally speaking, courts do not intervene in a school's academic
affairs unless the school's actions are arbitrary and capricious, i.e., there is "such a
substantial departure from accepted academic norms as to demonstrate that the
person or committee responsible did not actually exercise professional
judgment." (Banks v. Dominican College {1995) 35 Cal.App.4th 1545, 1551.)



As Chapman notes, the FAC alleges online instruction "resulted in worse
educational and learning opportunities for the students" (FAC, ,i 26) and online
"classes were far less valuable and effective than in-person classes." (FAC, ,i 24.)
Thus, Chapman argues, plaintiffs' claims are really about whether Chapman gave
them a "good enough" education, meaning the claims sound in "educational
malpractice." Chapman further argues that neither the closure of campus nor the
transition to online instruction is arbitrary and capricious as a matter of law, so
Plaintiffs' claims fail.



But as plaintiffs point out, just because a claim touches on educational issues
does not mean it sounds in "educational malpractice." For example, in Zumbrun
v. University of Southern California (1972) 25 Cal.App.3d 1, a student sued USC for
breach of contract related to her sociology course, which ceased meeting entirely
midway through the semester when the USC faculty went on strike. (Id., at p. 7.)
                                                                         Ruling Page 4
      Case 1:20-cv-01141-CRC Document 38-8 Filed 02/18/21 Page 7 of 17
GRANT v. CHAPMAN UNIVERSITY XX-XXXXXXX


Reversing the trial court's order sustaining USC's demurrer without leave to
amend, the Court of Appeal wrote: "The allegations heretofore summarized spell
out a contract obligating defendant USC to give the course 'Sociology 200'
consisting of a given number of lectures and a final examination in consideration
of the tuition and fees for the course paid by plaintiff. The stated number of
lectures and the normal type of final examination were not given .... [W]hether it
justifies refund of a portion of the tuition and fee allocable to the course is a
matter of proof, under the present state of the pleadings, at trial in an
appropriate forum." (Id., at p. 11.)



Similarly, in Kashmiri v. Regents of the University of California (2007) 156
Cal.App.4th 809, the plaintiff students alleged that the UC system breached a
contract not to increase the "professional development fee" charged to students
at the system's professional schools. UC argued that its decision to increase the
fee had to be evaluated under the highly deferential standard afforded to
educational malpractice claims. The Court of Appeal disagreed: "The present
action does not involve what is essentially an educational malpractice claim or a
decision that involves disciplinary discretion .... 'Ruling on this [fee dispute]
would not require an inquiry into the nuances of educational processes and
theories, but rather an objective assessment' of the University's performance of
its promise." (Id., at pp. 826-827 [alteration original, internal citation omitted].)



Plaintiffs also identify two recent trial court decisions applying California law in
the COVID-19 context. The Court finds their reasoning persuasive. In Verlanga v.
University of San Francisco (SFSC No. CGC-20-584829, Nov. 12, 2020 (slip op.
attached as Exhibit 23 to ROA 77)) 2020 WL 7229855, the court rejected USF's
argument that the plaintiff's claims about online instruction sounded in
educational malpractice. Rather, the case was "simply about an alleged promise
to provide in-person learning that was allegedly breached." (Id., at slip op. p. 8
[internal quotation omitted].) Similarly, in Saroya v. University of the Pacific
(N.D.Cal. Nov. 27, 2020, No. 5:20-cv-03196-EJD) 2020 WL 7013598, the court
wrote, "[Plaintiff's] claim is not that UOP failed to provide students with an
adequate education, but that it failed to provide certain services as promised.
Notwithstanding Plaintiff's allegations comparing remote learning to in-person
learning, '[r)uling on these issues would not require an inquiry into pedagogical
                                                                        Ruling Page 5
     Case 1:20-cv-01141-CRC Document 38-8 Filed 02/18/21 Page 8 of 17
GRANT v. CHAPMAN UNIVERSITY XX-XXXXXXX


methods, the quality of Defendant's instructors and curriculum, or an evaluation
of Plaintiff'[s] progress or achievement, or the reasons for their success or
failure."' (Id., at *4 [internal citation omitted].)



The Court agrees with the analysis in Verlanga and Saroya and finds that
Plaintiffs' claims do not sound in educational malpractice, at least at the pleading
stage.



      B.     Breach of Contract (1 st COA)



The elements of a breach of contract are (1) the existence of a contract; (2)
plaintiff's performance (or excuse thereof); (3) defendant's breach; and (4)
damages. (San Mateo Union High School Dist. v. County of San Mateo (2013) 213
Cal.App.4th 418, 439.)



Chapman disputes the third and fourth elements. As to the third element, it
offers three arguments for why it has not breached the contract. First, plaintiffs
cannot point to any promise of in-person instruction or access to campus
facilities. Second, plaintiffs failed to comply with the contract requirements for
getting a refund of tuition and fees, so they are owed nothing. Third, the contract
between Chapman and its students gives Chapman the right to do exactly what it
did here.



As to the fourth element, Chapman argues that whatever damages plaintiffs
suffered were caused by government shutdown orders, not Chapman.



            1.     Promise of In-Person Instruction




                                                                       Ruling Page 6
      Case 1:20-cv-01141-CRC Document 38-8 Filed 02/18/21 Page 9 of 17
GRANT v. CHAPMAN UNIVERSITY XX-XXXXXXX


The FAC (11 22) alleges the following about the promise to provide in-person
instruction:



      Plaintiffs registered and paid for in-person undergraduate classes for
      the Spring semester based on Defendants' representations made in a
      course catalog. Plaintiffs expected Defendants to provide in-person
      instruction for the entire term and enrolled for the term and paid all
      fees and tuition based on such expectations and representations.



Both Verlanga (slip op., at pp. 4-7) and Saroya (2020 WL 7013598, at *5) found
similar allegations sufficient to state an implied promise of in-person instruction
at the demurrer/motion to dismiss stage. The Court agrees with these
authorities. Plaintiffs have adequately alleged an implied promise to provide in-
person instruction for the entire term.



             2.    Refund Policy/Chapman's Powers Under Contract


Chapman argues that whatever the contract provides with respect to in-person
instruction, plaintiffs are owed no money because they failed to comply with the
contract's refund provisions. Chapman also argues that the contract gives it the
right to change instructional offerings at any time, subject only to the constraints
of the standard of review applicable to "educational malpractice" claims.



Whatever the merits of these arguments, the contract terms Chapman relies
upon are not set forth in the FAC. They are found in the course catalogs, and the
Court has declined to take judicial notice of the course catalogs for the reasons
set forth above. These arguments are not properly raised by demurrer.



            3.     Cause of Damages

                                                                       Ruling Page 7
     Case 1:20-cv-01141-CRC Document 38-8 Filed 02/18/21 Page 10 of 17
GRANT v. CHAPMAN UNIVERSITY XX-XXXXXXX




In the FAC, Plaintiffs all but admit Chapman is not to blame for closing the campus
or transitioning to online instruction. (FAC, ,i 2 ["Defendants may not bear
culpability for the campus closures or the inability to provide any classroom
instruction"].) Chapman argues that in light of this admission, plaintiffs cannot
plead a contract claim. Chapman's argument is really an affirmative defense of
excuse of performance or impossibility of performance, not an argument about
causation of damages. It is not properly raised by demurrer. (See Verlanga, slip
op. at p. 8 [USF's claim that closures were required by government order "may
well be [true], but it is not dispositive of Plaintiffs' claims at the pleading stage"].)



For these reasons, the demurrer to the first cause of action is overruled.



      C.     Unjust Enrichment (2 nd COA)



"The elements of an unjust enrichment claim are the 'receipt of a benefit and
[the] unjust retention of the benefit at the expense of another.' {Citation.)"
(Peterson v. Cellco Partnership (2008} 164 Cal.App.4th 1583, 1593.) Plaintiffs
appear to have adequately alleged the elements of unjust enrichment: they paid
tuition money to Chapman, which has retained it in unjust circumstances (i.e.,
Chapman has retained the money despite not providing on-campus instruction
and access to campus facilities).



As Chapman points out, however, the FAC suffers from another flaw. A claim for
unjust enrichment lies only when there is no enforceable contract, and plaintiffs'
first cause of action alleges an enforceable contract. Their second cause of action
does not allege the lack of an enforceable contract. "Although a plaintiff may
plead inconsistent claims that allege both the existence of an enforceable
agreement and the absence of an enforceable agreement, that is not what
occurred here. Instead, plaintiffs' breach of contract claim pleaded the existence
of an enforceable agreement and their unjust enrichment claim did not deny the

                                                                          Ruling Page 8
     Case 1:20-cv-01141-CRC Document 38-8 Filed 02/18/21 Page 11 of 17
GRANT v. CHAPMAN UNIVERSITY XX-XXXXXXX


existence or enforceability of that agreement. Plaintiffs are therefore precluded
from asserting a quasi-contract claim under the theory of unjust enrichment."
(Klein v. Chevron U.S.A., Inc. (2012) 2020 Cal.App.4th 1342, 1389-90.)



Accordingly, the demurrer to the second cause of action is sustained with leave to
amend in order to allow plaintiffs to attempt to cure this defect if they so desire.



      D.     Conversion (3 rd COA)


Chapman offers several reasons why Plaintiffs' conversion claim fails, but the
Court need consider only one: "Money cannot be the subject of a cause of action
for conversion unless there is a specific, identifiable sum involved, such as where
an agent accepts a sum of money to be paid to another and fails to make the
payment .... A generalized claim for money is not actionable as conversion."
(PCO, Inc. v. Christensen, Miller, Fink, Jacobs, Glaser, Weil & Shapiro, LLP (2007)
150 Cal.App.4th 384, 395 [internal quotations omitted].)



Plaintiffs allege that Chapman has "wrongfully retained a portion" of their tuition
and fees. (FAC, 'I] 77.) They do not specify the amount at issue, but in their
opposition, they suggest it is a simple ratio for each plaintiff (and, presumably, for
each class member): take the full tuition paid by each student for the terms at
issue, divide by the total number of in-person class sessions the student was
expected to have during those terms to derive a per-session rate, and multiply the
per-session rate by the number of sessions the student was expected to have
between March 11, 2020 (the transition to online instruction and closure of
campus) and the end of the term.



This does not solve the problem. Plaintiffs' proposed calculation treats all classes
as having the same per-session value, even though some classes might meet
three times a week and others once a week (suggesting the latter is three times as
valuable as the former on a per-session basis). Plaintiffs' proposed calculation
                                                                        Ruling Page 9
     Case 1:20-cv-01141-CRC Document 38-8 Filed 02/18/21 Page 12 of 17
GRANT v. CHAPMAN UNIVERSITY XX-XXXXXXX


also ignores differences in course loads among students and the possibility that a
student's tuition is covered in whole or in part by grants or scholarships (meaning
the money actually expended by the student, as opposed to the grantor or
scholarship fund, is less than full tuition). Furthermore, insofar as plaintiffs claim
Chapman converted the fees charged for campus facility access (as opposed to
tuition charged for classes), their proposed calculation does not address those
funds at all.



A prorated per-session calculation is "only [an] estimate [of] the amount" of
money allegedly converted by Chapman. (PCO, supra, 150 Cal.App.4th at p. 397.)
As such, plaintiffs have not pied a claim for conversion, and the demurrer to the
third cause of action is sustained. Plaintiffs' own California authorities, Verlanga
and Saroya, dismissed substantially similar conversion allegations without leave
to amend. (Verlanga, slip op. at p. 10; Saroya, 2020 WL 7013598 at *7.) The
Court concurs with these cases. Because the Court does not see how Plaintiffs'
conversion claim can be cured by amendment, the demurrer is sustained without
leave to amend.



      E.     UCL (4th COA)



Chapman argues plaintiffs have not pied any facts showing Chapman has engaged
in "unlawful, or unfair, or fraudulent" practices as required to state a UCL claim.
(Cel-Tech Communications, Inc. v. Los Angeles Cellular Telephone Co. (1999) 20
Cal.4th 163, 180.) In opposition, plaintiffs argue they have sufficiently pied unfair
and fraudulent practices. Because plaintiffs do not mention the unlawful prong,
the Court treats it as waived.



As to unfair practices, Plaintiffs argue that "an 'unfair' business practice occurs
when that practice offends an established public policy or when the practice is
immoral, unethical, oppressive, unscrupulous or substantially injurious to
consumers." (Smith v. State Farm Mutual Automobile Ins. Co (2001) 93
Cal.App.4th 700, 719 [internal quotation omitted].) Plaintiffs claim Chapman's

                                                                       Ruling Page 10
     Case 1:20-cv-01141-CRC Document 38-8 Filed 02/18/21 Page 13 of 17
GRANT v. CHAPMAN UNIVERSITY XX-XXXXXXX


failure to reimburse students their prorated tuition is an unfair business practice.
While Plaintiffs argue this practice constitutes unjust enrichment or conversion,
the Court agrees with Chapman that it is properly considered a breach of
contract.



A breach of contract may serve as the basis for a UCL claim, but only if the breach
"also constitutes conduct that is unlawful, unfair, or fraudulent. (Citation.)"
(Puentes v. Wells Fargo Home Mortgage, Inc. {2008) 160 Cal.App.4th 638, 645.)
That is, the mere fact of breach does not give rise to a UCL claim-it must be
independently unfair. The FAC concedes that Chapman bears no blame for
shutting down in-person instruction. (FAC, ,t 2.) In this context, where Chapman
is not to blame for bringing about the conditions that caused campus closure and
the transition to online instruction, the Court cannot see how Chapman's conduct
is immoral, unethical unscrupulous, etc. Chapman's conduct as alleged appears
to be a garden variety breach of contract, not the stuff of a UCL claim.



As to fraudulent practices, plaintiffs point to the alleged representation in the
course catalog that Chapman would conduct classes in-person. {FAC, ,t 22.) Once
again, one of plaintiffs' own authorities explains the problem with this argument:
plaintiffs do not "allege (nor, presumably, could they) that [Chapman's]
statements were fraudulent when made-i.e., before the pandemic." {Verlanga,
slip op. at p. 9 [emphasis original].) For this reason, they have not pied a
fraudulent practice.



The demurrer to the fourth cause of action is sustained. Because this is the first
challenge to the pleadings, and because it is not immediately apparent that
amendment would be futile, leave to amend will be granted for plaintiffs to plead
a UCL claim that adequately alleges unlawful, unfair, or fraudulent practices.



                          MOTION TO STRIKE




                                                                      Ruling Page 11
         Case 1:20-cv-01141-CRC Document 38-8 Filed 02/18/21 Page 14 of 17
GRANT v. CHAPMAN UNIVERSITY XX-XXXXXXX


Defendant Chapman University's motion to strike portions of the first amended
complaint of plaintiffs Findlay Grant and Desmond Jackson is GRANTED. The
following portions of the FAC are struck:



   1.     Paragraph 16, in its entirety, and footnotes 2 and 3 thereto.
   2.     Paragraph 35, in its entirety.
   3.     Paragraph 36, in its entirety, and footnotes 16 and 17 thereto.
   4.     At page 18, line 19, the phrase "exemplary damages."


   I.        Background



As set forth in more detail in the FAC, in response to the COVID-19 pandemic,
Chapman closed campus facilities and transitioned all classes to on line-only
instruction in March 2020. Plaintiffs allege that when they paid tuition and facility
fees to Chapman for the winter and spring 2020 terms, they did so pursuant to a
contract providing for in-person instruction and access to campus facilities. On
behalf of a putative class of Chapman students, plaintiffs allege that Chapman's
closure of campus and transition to online instruction violated the law by, among
other things, breaching their enrollment contracts.



At issue here are two sets of allegations. Items 1-3 above allege Chapman's
wealth (net worth, size of endowment, donations from alumni, etc.). Item 4 is
plaintiffs' prayer for punitive or exemplary damages.



   II.      Analysis



A court may strike "any irrelevant, false, or improper matter inserted in any
pleading." {CCP § 436{a).) "Irrelevant" matter includes allegations not essential
to the statement of a claim, allegations neither pertinent to nor supported by an
otherwise sufficient claim, and demands for judgment requesting relief not
                                                                        Ruling Page 12
     Case 1:20-cv-01141-CRC Document 38-8 Filed 02/18/21 Page 15 of 17
GRANT v. CHAPMAN UNIVERSITY XX-XXXXXXX


supported by the allegations of the complaint. (Id.,§ 431.l0(b).) A court may
also strike "all or part of any pleading not drawn or filed in conformity with the
laws of this state." (Id.,§ 436(b).)



      A. Punitive/Exemplary Damages



Chapman argues plaintiffs are not entitled to punitive damages as a matter of
law. The Court agrees.



The first cause of action (breach of contract) and the fourth cause of action (UCL)
do not permit recovery of punitive damages. (Civ. Code§ 3294(a) [punitive
damages available "[i]n an action for the breach of an obligation not arising from
contract"]; Korea Supply Co. v. Lockheed Martin Corp. (2003) 29 Cal.4th 1134,
1148 ["damages, including punitive damages, are not available under the UCL"].)
Plaintiffs do not contend that the second cause of action (unjust
enrichment/quasi contract) allows for punitive damages, instead putting all their
eggs in the conversion basket.



While the third cause of action, for conversion, theoretically permits recovery of
punitive damages, that claim is not viable. As stated in the companion order on
Chapman's demurrer, the Court is sustaining without leave to amend the
demurrer to plaintiffs' conversion claim. Conversion therefore provides no basis
for recovery of punitive damages.



Separately from the underlying causes of action, Chapman argues plaintiffs have
not adequately pied the "oppression, fraud, or malice" necessary for punitive
damages. (Civ. Code,§ 3294(a).) The Court agrees. As set forth in the demurrer
order, the Court believes plaintiffs have pied a garden variety breach of contract.
The FAC does not sufficiently allege unlawful, unfair or fraudulent conduct for
purposes of a UCL claim, let alone the oppression, fraud, or malice necessary for

                                                                      Ruling Page 13
     Case 1:20-cv-01141-CRC Document 38-8 Filed 02/18/21 Page 16 of 17
GRANT v. CHAPMAN UNIVERSITY XX-XXXXXXX


punitive damages.



      B. Wealth Allegations




The remaining allegations at issue describe Chapman's wealth. Chapman argues
these allegations are "irrelevant," that is, they neither pertinent to nor supported
by an otherwise sufficient claim for relief. (CCP § 431.l0(b).) In opposition,
plaintiffs cite section 210 of the Evidence Code, arguing that evidence having any
tendency to prove or disprove a fact of consequence is relevant.



Assuming for the sake of argument that Evict. Code § 210 applies to motions to
strike (rather than CCP § 431.l0(b)), the Court finds that allegations relating to
Chapman's wealth are irrelevant to every issue in this case except possibly
plaintiffs' prayer for punitive damages. (See Adams v. Murakami (1991) 54 Cal.3d
105, 110 ["A reviewing court cannot make a fully informed determination of
whether an award of punitive damages is excessive unless the record contains
evidence of the defendant's financial condition."].) As to that issue, because the
prayer is grounded on the non-viable conversion cause of action, there is no basis
for allowing it to remain in the case.



This action centers on Chapman's post-COVID closure of its campus and transition
to online-only classes. Plaintiffs allege this course of conduct breached
Chapman's promise to provide in-person instruction and allow access to campus
facilities. Plaintiffs seek a prorated refund as damages. Chapman's financial
condition has nothing to do with the merits of Plaintiffs' claims: either Chapman
breached this promise or it did not. Nor does Chapman's financial condition
figure into plaintiffs' compensatory damages. Plaintiffs argue in their demurrer
for a prorated refund based on the number of class sessions that should have
been provided in person. This measure has nothing to do with Chapman's wealth.
The Court therefore strikes the allegations relating to Chapman's wealth.



                                                                      Ruling Page 14
              Case 1:20-cv-01141-CRC Document 38-8 Filed 02/18/21 Page 17 of 17


SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
Civil Complex Center
751 W. Santa Ana Blvd
Santa Ana, CA 92701
SHORT TITLE: Grant vs. Chapman University



    CLERK'S CERTIFICATE OF MAILING/ELECTRONIC                                        CASE NUMBER:
                     SERVICE                                                         30-2020-01146699-CU-BC-CXC


  I certify that I am not a party to this cause. I certify that the following document(s), dated , have been transmitted
  electronically by Orange County Superior Court at Santa Ana, CA. The transmission originated from Orange County
  Superior Court email address on January 22, 2021, at 11:15:53 AM PST. The electronically transmitted document(s) is in
  accordance with rule 2.251 of the California Rules of Court, addressed as shown above. The list of electronically served
  recipients are listed below:

  HOLLAND & KNIGHT LLP                                            HOLLAND & KNIGHT LLP
  DANIELLE.MAYER@HKLAW.COM                                        STACEY.WANG@HKLAW.COM



  SHEGERIAN & ASSOCIATES, INC.                                    SHEGERIAN & ASSOCIATES, INC.
  ANGUYEN@SHEGERIANLAW.COM                                        CKENNER@SHEGERIANLAW.COM


  SHEGERIAN & ASSOCIATES, INC.
  CSHEGERIAN@SHEGERIANLAW.COM




                                                 Clerk of the Court, by:                                             , Deputy




                        CLERK'S CERTIFICATE OF MAILING/ELECTRONIC SERVICE


V3 1013a (June 2004)                                                                        Code of Civ. Procedure , § CCP1013(a)
